Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having a first end having a coupling interface configured for releasable attachment with the body attachment portion and a second end extending from the body attachment portion, wherein the coupling interface includes a hinge assembly having a first hinging portion and a second hinging portion, wherein the first hinging portion includes a plurality of protrusions configured for slidably releasable attachment in the plurality of receiving channels of the body attachment portion, and wherein the second hinging portion is configured for pivotal movement such that the elongate member is configured for movement between extended and retracted positions, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 14, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having a first end having a coupling interface configured for releasable attachment with the body attachment portion and a second end extending from the body attachment portion, wherein the coupling interface includes a hinge assembly having a first hinging portion and a second hinging portion, wherein the first hinging portion is configured for slidably releasable attachment in the receiving section of the body attachment portion, and wherein the second hinging portion is configured for pivotal movement such that the elongate member is configured for movement between extended and retracted positions, wherein the first hinging portion includes only a first knuckle, and wherein the second hinging portion includes second and third knuckles, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 15, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having wherein the proximal end of the leg portion includes a first stopping surface configured for contact with the body attachment portion, wherein the first stopping surface is a continuous stopping surface, the first stopping surface having a first end and a second end, and wherein the distal end of the leg portion is configured to extend outwardly from the body attachment portion; and a coupling interface configured for hinged coupling of the leg portion to the body attachment portion, wherein the coupling interface includes a hinge at the first end of the first stopping surface of the leg portion, such that the leg portion is hingedly coupled to the body attachment portion and configured for hinging at a location spaced from the second end of the first stopping surface, the hinge including first and second hinging portions, wherein the first hinging portion includes only a first knuckle, and wherein the second hinging portion includes second and third knuckles, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 25, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having wherein the coupling interface includes a hinge assembly having a first hinging portion and a second hinging portion, wherein the first hinging portion is configured for slidably releasable attachment in the receiving section of the body attachment portion, and wherein the second hinging portion is configured for pivotal movement such that the elongate member is configured for movement between extended and retracted positions, and the leg assembly including a lock for locking the elongate member in a fixed position relative to the body attachment portion, the lock including a locking arm having a first end coupled to the second hinging portion and a second end configured to be received within a receiver on the first hinging portion, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Worthington (2009/0309001) discloses a back jack and Klemm (7,624,737) discloses an anterior support device; however, Worthington and Klemm do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having a first end having a coupling interface configured for releasable attachment with the body attachment portion and a second end extending from the body attachment portion, wherein the coupling interface includes a hinge assembly having a first hinging portion and a second hinging portion, wherein the first hinging portion includes a plurality of protrusions configured for slidably releasable attachment in the plurality of receiving channels of the body attachment portion, and wherein the second hinging portion is configured for pivotal movement such that the elongate member is configured for movement between extended and retracted positions, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Worthington (2009/0309001) discloses a back jack and Klemm (7,624,737) discloses an anterior support device; however, Worthington and Klemm do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having a first end having a coupling interface configured for releasable attachment with the body attachment portion and a second end extending from the body attachment portion, wherein the coupling interface includes a hinge assembly having a first hinging portion and a second hinging portion, wherein the first hinging portion is configured for slidably releasable attachment in the receiving section of the body attachment portion, and wherein the second hinging portion is configured for pivotal movement such that the elongate member is configured for movement between extended and retracted positions, wherein the first hinging portion includes only a first knuckle, and wherein the second hinging portion includes second and third knuckles, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Worthington (2009/0309001) discloses a back jack and Klemm (7,624,737) discloses an anterior support device; however, Worthington and Klemm do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having wherein the proximal end of the leg portion includes a first stopping surface configured for contact with the body attachment portion, wherein the first stopping surface is a continuous stopping surface, the first stopping surface having a first end and a second end, and wherein the distal end of the leg portion is configured to extend outwardly from the body attachment portion; and a coupling interface configured for hinged coupling of the leg portion to the body attachment portion, wherein the coupling interface includes a hinge at the first end of the first stopping surface of the leg portion, such that the leg portion is hingedly coupled to the body attachment portion and configured for hinging at a location spaced from the second end of the first stopping surface, the hinge including first and second hinging portions, wherein the first hinging portion includes only a first knuckle, and wherein the second hinging portion includes second and third knuckles, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Worthington (2009/0309001) discloses a back jack and Klemm (7,624,737) discloses an anterior support device; however, Worthington and Klemm do not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a body support device having wherein the coupling interface includes a hinge assembly having a first hinging portion and a second hinging portion, wherein the first hinging portion is configured for slidably releasable attachment in the receiving section of the body attachment portion, and wherein the second hinging portion is configured for pivotal movement such that the elongate member is configured for movement between extended and retracted positions, and the leg assembly including a lock for locking the elongate member in a fixed position relative to the body attachment portion, the lock including a locking arm having a first end coupled to the second hinging portion and a second end configured to be received within a receiver on the first hinging portion, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/           Primary Examiner, Art Unit 3786